 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNELL JACKSON,                                  No. 2:18-cv-1132 MCE CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    JALAL SOLTANIAN ZADEH,
15                       Defendant.
16

17          Plaintiff, a California prisoner proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 31, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Defendant has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed January 31, 2020, (ECF No. 34) are
 3   ADOPTED in full;
 4          2. Defendant’s motion for summary judgment (ECF No. 22) is DENIED.
 5          IT IS SO ORDERED.
 6   DATED: March 30, 2020

 7

 8                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
 9                                           UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
